IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHEN JAMES WHITNER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2509

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT   PROGRAM
AND    AMBER     MARIE
ANDERSON,

      Appellees.


_____________________________/

Opinion filed December 14, 2015.

An appeal from an order of the Department of Revenue.

Stephen James Whitner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.